Citation Nr: 1023658	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, evaluated as 10 percent 
disabling for the period prior to November 24, 2009.

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, evaluated as 20 percent 
disabling for the period on and after November 24, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record shows that in September 
2007, the Veteran had Level IV hearing acuity in the right 
ear and Level IV hearing acuity in the left ear.

2.  The medical evidence of record shows that in November 
2008, the Veteran had Level V hearing acuity in the right ear 
and Level V hearing acuity in the left ear.

3.  The medical evidence of record shows that in November 
2009, the Veteran had Level IV hearing acuity in the right 
ear and Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, for the period prior to November 
6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2009).

2.  The criteria for an evaluation of 20 percent for 
bilateral hearing loss, for the period on and after November 
6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, for the period on and after 
November 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in September 2007 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in October 2009, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1) 
(2009); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In a July 2009 remand, the Board directed the RO to provide 
the Veteran with notice in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), a new VA audiological 
examination, and a subsequent readjudication of the claim.  
The Veteran was subsequently provided with a new VA 
audiological examination and the claim was readjudicated, but 
he was not provided with an independent notice in accordance 
with Vazquez-Flores.  While the Veteran was not provided with 
a letter notifying him of the criteria that must be satisfied 
for entitlement to an increased evaluation, the full text of 
the relevant diagnostic codes was provided to the Veteran in 
a June 2008 statement of the case and a March 2010 
supplemental statement of the case.  Accordingly, the Board 
finds that the Veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Furthermore, both issues on appeal deal with the disability 
ratings assigned for bilateral hearing loss.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, further notice of the disability rating 
criteria for bilateral hearing loss would be of no benefit to 
the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (noting that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  As such, 
the Board finds that there has been substantial compliance 
with the requirements of the Board's July 2009 remand, and a 
further remand to provide the Veteran with another letter 
pertaining to the Vazquez-Flores notice is not necessary.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In any event, the United States Court of Appeals for Veterans 
Claims' decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although 
Veterans Claims Assistance Act notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.

Service connection for bilateral hearing loss was granted by 
a February 2004 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective September 25, 2000.  Subsequently, after the 
Veteran perfected an appeal as to the issue of entitlement to 
an increased evaluation for bilateral hearing loss, a March 
2010 rating decision assigned a 20 percent evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100, effective November 
24, 2009.

The pertinent evidence of record includes a September 2007 VA 
audiological examination, which noted the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
50
65
65
60

The average pure tone threshold was shown as 58.75 decibels 
in the right ear and 60 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 80 percent in 
the right ear and 80 percent in the left ear.

A November 2009 VA audiological examination stated that a 
previous audiological evaluation on November 6, 2008, showed 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
60
60
LEFT
60
65
65
60

The average pure tone thresholds for these frequencies are 
62.5 decibels in the right ear and 62.5 decibels in the left 
ear.  

The November 2009 report also conducted another audiological 
examination; pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
65
LEFT
50
60
65
65

The average pure tone threshold was shown as 61.25 decibels 
in the right ear and 60 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 80 percent in 
the right ear and 66 percent in the left ear.

Period Prior to November 24, 2009

Applying the September 2007 results to the Schedule reveals a 
numeric designation of Level IV in the right ear and Level IV 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a 10 percent evaluation 
for hearing loss under Diagnostic Code 6100.  However, the 
November 6, 2008 results, as transcribed in the November 2009 
VA audiological examination, show a pure tone threshold of 55 
decibels or more in all four frequencies in both ears.  
Accordingly, the Veteran had an exceptional pattern of 
hearing impairment, bilaterally, in November 2008.  With 
exceptional patterns of hearing impairment, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Rounding up the Veteran's 62.5 decibel averages to 
63 decibels and applying Table VIa to the November 2008 
results reveals a numeric designation of Level V, 
bilaterally.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a 20 percent evaluation 
for hearing loss under Diagnostic Code 6100.  Accordingly, a 
20 percent evaluation is warranted for the period on and 
after November 6, 2008.

Period On and After November 24, 2009

Applying the November 2009 results to the Schedule reveals a 
numeric designation of Level IV in the right ear and Level VI 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a 20 percent evaluation 
for hearing loss under Diagnostic Code 6100.

In addition, the November 2009 results show a pure tone 
threshold of 55 decibels or more in all four frequencies in 
the right ear.  Accordingly, the Veteran had an exceptional 
pattern of hearing impairment in the right ear in November 
2009.  As noted above, applying Table VI to the November 2009 
results reveals a numeric designation of Level IV in the 
right ear and Level VI in the left ear.  Applying Table VIa 
to the November 2009 results with regard to the Veteran's 
right ear reveals a numeric designation of Level IV.  See 38 
C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, 
the Veteran's evaluation is the same even with the 
exceptional pattern of hearing impairment in the right ear.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann, 3 Vet. App. at 349.  However, the 
Board also considered the holding in Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologist to describe the functional effects of a hearing 
loss disability in the examination report.  The VA examiner 
in November 2009 provided an adequate description of the 
functional effects of the Veteran's hearing loss, noting the 
Veteran's complaints and reporting information concerning the 
functional aspects of his disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Thus, based on the 
current audiometric findings, a 20 percent evaluation for 
bilateral hearing loss is found to be warranted for the 
period on and after November 6, 2008.  The 20 percent 
disability evaluation assigned herein is the highest rating 
warranted for the appeal period.  See Hart, 21 Vet. App. 505.

Finally, the Veteran has not been hospitalized for his 
disability.  The November 2009 VA examiner noted that the 
Veteran was not employed and that his hearing loss had a 
significant functional effect.  It was noted that the Veteran 
could not depend on his hearing to communicate and it was 
difficult to understand speech if background noise was 
present.  Also, the Veteran had problems answering the 
telephone and participating in meetings or conference.  
However, the Board notes that the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  Thus, a 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R.  § 3.321 (b)(1) (West 2002).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation in excess of those assigned herein at any point 
during the period on appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208 (finding that the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria).


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss, for the period prior to November 6, 2008, is denied.

An evaluation of 20 percent disabling, but no more, for 
bilateral hearing loss is granted for the period on and after 
November 6, 2008, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 20 percent for bilateral hearing 
loss, for the period on and after November 24, 2009, is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


